Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Osamu Izumida for Information Processing Apparatus, Information Processing Method, And Non-Transitory Storage Medium filed 10/26/21 has been examined. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4,14, and 19 are recite the limitation of the controller acquires the information indicating the information indicating the user that is read by a read  by a reading device, the examiner is unable to determine what information indicates that the user is read and by what reading device. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7,9,10-12,15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreeva US Patent Application Publication 20170249451.

               Regarding claim 1, Andreeva teaches an information processing apparatus comprising a controller configured to:

acquire biometric information of a user at a time of reception for use of a facility by the user (paragraph 018,020);

associate the biometric information of the user with information indicating the user and

register the biometric information of the user as a key to be used in the facility (paragraph 020-023).

         Regarding claim 2, Andreeva teaches the controller registers the biometric information of the user as a key for unlocking a locked part in the facility (paragraph 06,-07,018).

     Regarding claim 3, Andreeva teaches  the controller (120) registers the biometric information of the user as a key to be used to acquire a product or a service provided in the facility (paragraph 023).

       Regarding claim 5, Andreeva teaches the controller checks biometric information of the user that is detected from the user at a location of use of the key against the biometric information of the user that is registered (paragraph 031).

      Regarding claim 6,  the controller transmits the biometric information of the user that is registered, to a checking device for biometric information that is installed at a location of use of the key (paragraph 031).

        Regarding claim 7, Andreeva teaches the facility includes at least one of an accommodation facility (the system is used in a household, paragraph 06-07).


        Regarding claim 9, Andreeva teaches  the biometric information is at least one of a fingerprint, a vein, an iris, and a face (paragraph 018).



        Regarding claim 10, Andreeva teaches the locked part includes at least one of a door, a gate, a window, equipment, and a tool in the facility (paragraph 06-07).
       Regarding claim 11, Andreeva teaches an information processing method comprising:
acquiring, by an information processing apparatus, biometric information of a user at a time of reception for use of a facility by the user (paragraph 018,020);
associating, by the information processing apparatus, the biometric information of the user with information indicating the user and registering, by the information processing apparatus, the biometric information of the user as a key to be used in the facility (paragraph 020-023). 
         Regarding claim 12, Andreeva teaches the controller registers the biometric information of the user as a key for unlocking a locked part in the facility (paragraph 06,-07,018).

         Regarding claim 15, Andreeva teaches the controller checks biometric information of the user that is detected from the user at a location of use of the key against the biometric information of the user that is registered (paragraph 031).
        Regarding claim 17, Andreeva teaches a non-transitory storage medium storing a program for causing a computer to:
acquire biometric information of a user at a time of reception for use of a facility by the user (paragraph 018,020); and
transmit the biometric information of the user to an apparatus that associates the biometric information of the user with information indicating the user, and that registers the biometric information of the user as a key to be used in the facility (paragraph 020-023).
          Regarding claim 18, Andreeva teaches the program causes the computer to acquire the biometric information of the user that is registered as at least one of a key for unlocking a locked part in the facility and a key to be used to acquire a product or a service provided in the facility (paragraph 06,-07,018,032).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8,16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreeva US Patent Application Publication 20170249451 in view of Kocher et al. US 10810816.
           Regarding claim 8,16,and 20,  Andreeva is silent on teaching the controller acquires the biometric information of the user from the user who is on board a vehicle that travels in the facility. Kocher in an analogous art teaches acquires the biometric information of the user from the user who is on board a vehicle that travels in the facility (col. 2 line 66-col. 3 line 20).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Andreeva as disclosed by Kocher because such modification improves the security of vehicle access  to a facility and speed up the process of granting access to a facility. 
        Claim(s) 4,14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreeva US Patent Application Publication 20170249451 in view of Vemury US Patent Application Publication 20190043148.
	Regarding claims 4, 14, and 19, Andreeva is silent on teaching a reading device reading a one dimensional or two dimensional code. Vemury in an analogous art teaches gathering information from multiple device that include reading a one dimensional or two dimensional code and biometric (abstract, paragraph 07, 025, 069).
	It would have been obvious to one of ordinary skill in the art at the time of the invention of Andreeva as disclosed by Vemury because such modification improves the process of identifying a user by obtaining additional information from the user in order to reliable identify the user.







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683